Concurring opinion by
Read, J.
I concur in the conclusion arrived at by the chief justice in this ease, but I do not agree with so much of his reasoning as conflicts with the decision of this court in The County of Beaver v. Armstrong, 8 Wright 63. It appears to me that, under the circumstances of this case, the same result must have followed if these bonds had been promissory notes or bills of exchange, and I therefore consider what is contrary to the last decision of this court as extrajudicial, because unnecessary.